Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 February 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Feb. 17. 1780.
Mr de Chaumont informs me to day that the Furniture is to be reduced to 10.000 men & I shall conform accordingly.
I informed you some time since that he desired me to draw on him instead of you, and I accordingly sent Bills for his acceptance, he writes me now that he waits for your decision, I beg you will let me have these Bills returned as soon as possible as I shall want them much, I am already considerably in advance now. I do not desire to make a Bill payable before the Times you are to receive the Funds but I should have them to procure Cash, which I can now do with little disadvantage. Please to say also if I am to line the Breeches with Flannel & in general whether I am to observe the Directions of Congress only, because I find in some Instances Mr de C and the marquis de la Fayette differ from the Plan. I mean with regard to the Uniform &c.— I beg an Answer by return of Post & am ever with the greatest Respect ever yours affectionately
Jon Williams J
 Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis / en son Hotel a Passy / Paris.
Notation: Williams 17 Feb 1780
